      Case 1:20-cv-00143-LG-RPM Document 31 Filed 04/27/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 JOHNNIE LAMAR HOFFMAN                                                  PLAINTIFF

 v.                                             CAUSE NO. 1:20-cv-143-LG-RPM

 HUNTINGTON INGALLS
 INCORPORATED                                                         DEFENDANT

                 MEMORANDUM OPINION AND ORDER
              GRANTING DEFENDANT’S MOTION TO DISMISS

      BEFORE THE COURT is the [27] Motion to Dismiss filed by Defendant,

Huntington Ingalls Incorporated. Plaintiff filed a [29] Response, to which

Defendant [30] replied. After due consideration, the Court finds that the Motion

should be granted.

                                    BACKGROUND

      On March 5, 2020, Plaintiff Johnnie Lamar Hoffman filed this pro se action

in the Circuit Court of Jackson County, Mississippi. He alleges that Defendant, his

employer, negligently failed to investigate claims that he fell asleep while driving a

forklift and thereafter forced him to resign under duress. (See generally Compl., ¶¶

XIV-XVIII, ECF No. 1). The case was removed to this Court on April 16, 2020. On

June 23, 2020, the Court issued an [11] Order on Defendant’s Motion to Dismiss,

finding that the Complaint sought mental and emotional distress damages, which

are barred by the exclusivity provisions of the Mississippi Workers’ Compensation

Statute, Miss. Code § 71-3-9 et seq. The Court allowed Plaintiff to file an amended

Complaint.
      Case 1:20-cv-00143-LG-RPM Document 31 Filed 04/27/21 Page 2 of 4




      After an appeal, Plaintiff filed his [24] Amended Complaint, which clarifies

that he is “seeking monetary damages as compensation for monetary damages

caused by defendant’s behavior.” (Am. Compl., 1-2, ECF No. 24). Plaintiff accuses

Defendant of violating its “own company policies and safety guidelines” and failing

to conduct an investigation. (Id. at 2-3). Defendant again moved to dismiss,

arguing that Plaintiff has failed to state a claim as a matter of law. (See generally

Mem. Supp. Mot. Dismiss Pl.’s Am. Compl., ECF No. 28). Plaintiff filed a concise

[29] Response and Defendant a [30] Reply. The issues are now ripe for disposition

by the Court.

                                      DISCUSSION

      To survive a Motion to Dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Therefore, “plaintiffs must allege facts that support the

elements of the cause of action in order to make out a valid claim.” City of Clinton,

Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (5th Cir. 2010). The court

liberally construes pleadings filed pro se, like the Complaint filed in this case.

Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993). However, “conclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice
      Case 1:20-cv-00143-LG-RPM Document 31 Filed 04/27/21 Page 3 of 4




to prevent a motion to dismiss.” Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d

278, 284 (5th Cir. 1993).

       Here, the nature of Plaintiff’s claim remains “less than clear,” but more can

be gathered from his Amended Complaint. (See Mem. Opinon & Order, 2, ECF No.

11). As before, Plaintiff maintains that Defendant’s failure to investigate false

accusations ultimately forced him to resign. (See generally Am. Compl., ECF No.

24). Plaintiff states that Defendant breached its own internal policies and a

collective bargaining agreement, but he clarifies that these alleged violations are

“not the basis of plaintiff’s suit against defendant” but rather “evidence of

defendant’s wrong doing.” (Id. at 3). Instead, Plaintiff compares his lawsuit to one

arising out of “an automobile wreck,” such that Defendant liable for damages “no

matter if the wreck was caused intentionally or accidently.” (Pl.’s Resp. Def.’s Mot.

Dismiss, 1, ECF No. 29). Hence, the Court concludes that Plaintiff seeks damages

under principles of tort liability.

       However, such a cause of action does not appear to exist in Mississippi under

these facts. “Mississippi follows the common law rule that a contract of

employment for an indefinite term may be terminated at the will of either party.

The employee can quit at will; the employer can terminate at will. This means

either the employer or the employee may have a good reason, a wrong reason, or no

reason at all for terminating the employment contract.” Kelly v. Miss. Valley Gas

Co., 397 So.2d 874, 874-75 (Miss. 1984). Of course, “the employment-at-will

doctrine . . . is not absolute.” Swindol v. Aurora Flight Sciences Corp., 194 So.3d
      Case 1:20-cv-00143-LG-RPM Document 31 Filed 04/27/21 Page 4 of 4




847, 852 (Miss. 2016). “Employers may not fire employees for one of the public-

policy reasons detailed in McArn, nor may they fire employees for reasons

‘independently declared legally impermissible.’” Id. (quoting McArn v. Allied Bruce-

Terminix Co., Inc., 626 So.2d 603, 606 (Miss. 1993)). Plaintiff does not allege, nor

does it appear plausible from the facts submitted, that any of the public policy

exceptions are applicable here. The Court concludes that Plaintiff’s claim for

damages is precluded by the employment-at-will doctrine.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [27] Motion to

Dismiss filed by Defendant Huntington Ingalls Incorporated is GRANTED. This

action is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 26th day of April, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
